Citation Nr: 1217054	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder.

2.  Entitlement to service connection for thoracolumbar spine (low back) disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD), including as due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, [redacted], & [redacted](Ph.D)


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1976 to May 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, that denied the benefits sought on appeal.

The Veteran testified at a Board hearing via video conference in March 2012 before the undersigned Veterans Law Judge with the Veteran sitting at the local RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.  At the Veteran's request the undersigned held the record of the hearing open for 30 days for submission of additional evidence under waiver of initial RO review and consideration.  The Veteran submitted additional evidence within the 30-day period but to the RO.  The Board did not receive it until May 2010.  In any event, in light of the Veteran's waiver, it still may be considered.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for a cervical spine and low back disorder and PTSD, including as due to MST, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show a bilateral hearing loss disability as defined for VA benefit purposes.

2.  The preponderance of the evidence shows tinnitus did not have its clinical onset in active service or that it is otherwise related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the June 2010 letter was fully time- and content-compliant  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts that there is additional evidence to be developed as concerns the claims.  The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the claims process.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) .

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a sensorineural hearing loss and other certain diseases of the central nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

Hearing Loss

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels (db) or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 db or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The April 1977 Report Of Medical Examination For Discharge, when compared to the December 1975 Report Of Medical Examination For Enlistment, shows the Veteran did not have any decrease in hearing sensitivity as a result of his active service.  The April 1977 Report Of Medical Examination For Discharge reflects his hearing was within normal limits upon separation from active service.

The August 2010 VA audio examination report reflects the audiograms showed the Veteran did not manifest hearing loss to the level that is recognized by VA as disabling.  See 38 C.F.R. § 3.385.  There were no thresholds of 26 db or higher at any of the pertinent frequencies.  The RO received a private audiogram report in October 2011 that was conducted by Dr. R.K. in August 2011.  The Board notes that, per the audiogram, the Veteran's hearing was not tested at 3000 Hz, which means the Board cannot give it significant weight, as it did not test frequencies VA requires to be tested.  In any event, Dr. K's test showed the Veteran's hearing to manifest at 26 db or greater only at 4000 Hz.  In light of the fact the evidence of record shows the Veteran does not exhibit a hearing loss for VA compensation purposes, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.385.  The benefit sought on appeal is denied.

Tinnitus

The Veteran's service personnel records reflect he was assigned to a combat engineer parent unit as a tracked vehicle crewman.  At the hearing, the Veteran testified his duties included serving as a gunner, and hearing protection was not always available.  He testified his tinnitus started in 1976, and he denied any post-service noise exposure.  Although his post-service employment included work as a police officer, the Veteran testified he always used ear protection at the firing range, and he never had to unholster his weapon in the line of duty.  See Transcript, p. 6.

Service treatment records contain no entries related to complaints of a specific instance of acoustic trauma/noise exposure, tinnitus, or ringing in the ears.  The Veteran's April 1977 Report of Medical History reflects he denied any prior history of hearing loss or ear trouble.  The April 1977 Report Of Medical Examination For Discharge reflects the Veteran's ears were assessed as normal.  

The August 2010 examination report reflects the Veteran reported constant ringing of the ears.  As noted earlier, the audio examination report reflects the examiner noted the Veteran's hearing was normal at 500 - 4000 Hz, with a mild hearing loss manifested at 6000 - 8000 Hz.  Although the examiner did not have access to the claims file as part of the Veteran's examination, the examiner opined that, given the fact the Veteran manifested hearing sensitivity within normal limits bilaterally, it was unlikely the Veteran had hearing damage during his active service; and, it was not at least as likely as not that his mild high frequency hearing loss and tinnitus were caused by in-service noise exposure.  Instead, the examiner opined they were most likely caused by post-service occupational and/or recreational noise exposure, or other etiologies.

Upon receipt of the examination report, the RO provided the claims file to the examiner and asked the examiner to again provide an opinion after reviewing the claims file.  The January 2011 addendum reflects the examiner noted, based on his review of the claims file, that it was reasonable to assume the Veteran was exposed to hazardous noise levels while in service.  Electronic hearing testing conducted at enlistment and discharge, however, showed the Veteran did not have hearing damage, as the testing showed no significant threshold shift beyond normal variability.  Based on those factors, the examiner opined it was not at least as likely as not that the Veteran's mild high frequency hearing loss at 6000 to 8000 Hz and his reported tinnitus were caused by in-service noise exposure.

The Board acknowledges the Veteran is of a contrary belief.  There is no evidence the Veteran has medical training.  The Veteran is competent to provide evidence on events he personally experienced, such as noise exposure, etc., and symptoms he may experience.  See 38 C.F.R. § 3.159(a)(2).  However, the Veteran denied any auditory problems at time of separation from service.  His recent recall of remote events (having tinnitus in service) is not as convincing as the more contemporaneous notation that he had no auditory problems at the time of service discharge.  As concerns the issue of whether the Veteran's tinnitus is causally related to his conceded in-service noise exposure, the Veteran has no demonstrated expertise in this matter and the Board accords far more weight to the audiology examiner's opinion.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran testified at the hearing that he sought treatment for his low back at VA facilities in Cleveland, OH, and the Washington, DC, metropolitan area, but he was refused treatment.  Although he related he was not treated, VA should still conduct a search for any records extant.  Further, the Board sees no indication in the claims file that records have been sought from the Cleveland, OH, police department.

The Veteran's claimed MST stressor was submitted after the RO certified the appeal to the Board.  The Board will remand for an examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or AMC will contact the VA medical facilities in the Cleveland, OH, area and ask if there are any records extant related to the Veteran for the period 1979 to 1984.  The RO or AMC will make a similar request of the VA Medical Center, Washington, DC, for the same period and in 2005; and of VA treatment facilities in the Northern Virginia area, for 2005.  All efforts to obtain records should be fully documented in the claims file.

2.  The RO or AMC will ask the Veteran to provide an appropriate release to ask the Cleveland, OH, Police Department to provide any personnel and medical records extant related to the Veteran's employment at that agency.  Should the Veteran not provide a release, the RO or AMC will still make a Federal-to-State Agency official request for any medical and personnel records the Cleveland, OH, Police Department may have that are related to the Veteran's employment.  All efforts to obtain the records will be documented in the claims file.

3.  After the above is complete, and regardless of whether additional records are obtained, the AMC or RO will arrange for an examination of the Veteran by an appropriate examiner.  All indicated diagnostic tests for PTSD should be conducted.  The claims file must be available to the examiner for review as part of the examination.  After examining the Veteran, reviewing any psychological testing results, and reviewing the claims file, the examiner is asked to determine if the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If PTSD is found, the specific stressor(s) should be set forth, to include whether in-service or thereafter.

The examiner is asked to provide a full explanation for the Axis I diagnosis (diagnoses) rendered and the opined linkage or non-linkage with an in-service event.  The Board requests the examiner to specifically address the private opinions of record, e.g., indicate agreement or disagreement, as part of any explanation provided.

4.  After completion of all of the above, the AMC or RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AMC or RO.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


